DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/RestrictionsApplicant’s election without traverse of invention I (Claims 1-7) in the reply filed on (4-22-2022) is acknowledged.  Accordingly, (Claims 8-10) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (4-22-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " (except in the case where the elongation percentage in the machine direction is equal to the shrinkage percentage in the transverse direction” . Currently, it is understood that the only point in which this case transpires is when elongation and shrinkage are at 100% in their respective directions. As appropriate commentary and clarification should be given, as currently presented the conditional limitation renders the claim unclear. For the purpose of examination, the only point in which the overlap is understood to transpire is elongation and shrinkage are at 100% in their respective directions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (KR-2015/0,001,662, hereinafter Satoshi)Regarding claim 1, 	
A method of manufacturing a polyimide-based film in a roll-to-roll manner comprising: 
conducting first heat treatment (S1) on a polyimide-based film obtained as a gel state formed by being cast on a support 
while elongating the polyimide-based film at an elongation percentage of not less than 100% and less than 135% in a machine direction (MD) and 
shrinking the polyimide-based film at a shrinkage percentage of more than 75% and not more than 100% in a transverse direction (TD) (except in the case where the elongation percentage in the machine direction is equal to the shrinkage percentage in the transverse direction); and 
conducting second heat treatment (S2) on the first heat-treated polyimide-based film while further elongating the polyimide-based film in the machine direction (MD) at a tension not less than 30 N/mm2 and less than 160 N/mm2,
wherein a maximum heating temperature during the first heat treatment is 250°C to 330°C, and 
the second heat treatment is performed for 200 seconds or longer at a temperature within -10°C to +30°C of the maximum heating temperature reached during the first heat treatment.
Satoshi teaches the following:
(Pg. 2, [0004]) teaches that the methods for manufacturing a flexible metal laminate used for layer FPC include a casting method in which polyamic acid, a precursor of polyimide, is cast and coated on a metal foil and imidized, and a metal layer directly on the polyimide film by sputtering and plating. , a lamination method in which a polyimide film and a metal foil are laminated via a thermoplastic polyimide. 
(Pg. 5, [4]) teaches that the polyimide film according to the above, is characterized in that it is formed by heat treatment at low tension in the machine transport direction (MD). (Pg. 15, lines 623-625) teaches that with respect to the two-step stretching in MD, the draw ratio (hereinafter also referred to as longitudinal stretch ratio) in the first step is not particularly limited, but is preferably 1.02 times or more and 1.3 times or less.(Eqn. 2) Provides the following formula:
Draw Ratio of First Step = (Stretching in First Stage) / (Total Draw Ratio).
As such, the draw ratio (hereinafter also referred to as longitudinal stretch ratio) for the MD is understood to impact the amount of stretching that transpires in the first stage. 
([0041]) teaches that MD stretching (hereinafter also referred to as longitudinal stretching) for the gel film obtained in the above step (2) is two-step stretching, and the TD stretching ratio. Where the process of biaxial stretching treatment of MD and TD which are 1.10 times or more and 1.50 times or less of the total draw ratio of this MD can be included. (Pg. 15, [0055]) teaches that the TD stretch ratio is 1.10 times or more and 1.50 times or less of the total draw ratio of MD, MD and TD biaxially. It is a process of stretching treatment. ([0067]) provides more details.With (Pg. 28, lines 729-730) teaching that this ratio allows for a film with suppressed dimensional change can be obtained in combination with other structural requirements. (Pg. 23, lines 920-924) teaches that the orientation of the film end in the oblique direction is controlled by controlling the residual amount of solvent in TD stretching, the residual stress in the oblique direction due to shrinkage caused in the annealing step after heat treatment is in the diagonal direction found to influence the difference in dimensional change rate. As such, the amount of TD stretching is understood to impact the ability to produce a film with suppressed dimensional change can be obtained, (Pg. 28, lines 729-730) and influence the difference in dimensional change rate, (Pg. 23, lines 920-924). Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
([0057]) teaches that although the order of the said biaxial stretching process is not specifically limited, after stretching (longitudinal stretching) in the machine conveyance direction (MD), it is preferable to perform stretching (hereinafter also referred to as transverse stretching) in the width direction (TD).  In addition, the process of longitudinally stretching, then heat-treating, then transverse stretching, or longitudinally stretching and then performing transverse stretching in parallel with the heat treatment is uniform depending on the combination with other structural requirements. It is more preferable from the point which can suppress a dimensional change. ([0066]) teaches that MD stretching (hereinafter also referred to as longitudinal stretching) is a multistage stretching of three or more stages, and the TD stretching ratio is MD It may include a process of biaxial stretching treatment of MD and TD. ([0070]) teaches that the MD stretching takes place in three or more steps. Highlighting, (Pg. 21, line 925-926) teaches that in order to release the stress applied, it is necessary to heat process (anneal treatment) at a predetermined temperature. As such the implementation of multiple MD stretches and heat treatments is understood to be disclosed.Additionally, it should be noted that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).(Pg. 23, lines 953-957) teaches that a tension of 10-50 N/m is preferable and, as for the film tension at the time of running. When the tension is lower than this range, the running property of the film is deteriorated, and when the tension is high, the thermal contraction rate in the running direction of the obtained film is increased, which is not preferable. As such, the tension is understood to impact on the running property of the film and the thermal contraction rate. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
& f.) ([0061]) teaches that although the extending / stretching temperature in particular of MD is not limited, about 60-100 °C is preferable. ([0062]) teaches that although the extending/stretching is started at less than °C, there exists a possibility that a film may be hard and brittle, and extending/stretching may become difficult. Noting, that the range given for post heat treatment is from 80-500 °C. As such, the temperature implemented is understood to have an impact on the ability to extending/stretching. (Pg. 17, lines 699-701) teaches that the heating temperature of the first stage is higher than the heating temperature of the final stage, the solvent evaporates rapidly, the resulting film becomes brittle, and thus it is not practical. Highlighting, (Pg. 25, [0080]- [0083]) teaches that the glass transition temperature of a thermoplastic polyimide will not be specifically limited if it is the range of 150 °C - 350 °C, where the thermoplastic polyimide may cause thermal decomposition if the temperatures utilized are not optimized. As such the processing temperatures including the stretching temperatures for the various stretching stages is understood to impact the quality (degradation) of the film produced, including the film becoming hard and brittle at various points during processing. 
(Pg. 16, lines 664-666) teaches that for the two-step extending/stretching in the MD, the extending/stretching time of each step is not specifically limited, it is about 5 second - about 5 minutes. (Pg. 18, lines 734-736) teaches that for the extending/ stretching of TD is not specifically limited, it is about 5 second - about 10 minutes. (Pg. 16, lines 655-660) teaches that the stretching speed is understood to be given by Stretching Speed = Stretch % / Time (Pg. 23, lines 947-948) teaches that the time for which a film stays in a furnace becomes processing time, it comes to control by changing a running speed, and the processing time of 30 second - 5 minutes is preferableWith (Pg. 26, [0083]) teaching that the reaction can be initiated by heating or chemical means. Where the temperature is understood to influence the chemical reaction time, with a high temperature leading to increased productivity via reducing the reaction time, conversely, if the temperature is too low, the reaction time will be too long reducing productivity. As such, the time implemented at various stages including the stretching, annealing/heat treatment time, and reaction time all comprise and influence the overall productivity and time for each of the fabrication cycles. Accordingly, the time implemented has an impact on productivity and the length of the fabrication cycle. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 2-3, 	
Where the elongation percentage in the machine direction is 105 % to 130 %.
Where the elongation percentage in the machine direction is 115 % to 130 %
Satoshi teaches the following:
({0061]) teaches that although the total draw ratio of MD is not specifically limited, 1.04 times or more and 1.4 times or less are preferable.
Regarding claim 4-5, 	
Wherein, in step (S1) the shrinkage percentage in the traverse direction is 80 % to 100 %.
Wherein, in step (S1) the shrinkage percentage in the transverse direction is 80 % to 95 %.
Satoshi teaches the following:
([0041]) teaches that the process of biaxial stretching treatment of MD and TD which are 1.10 times or more and 1.50 times or less of the total draw ratio of this MD can be included. (Pg. 15, [0055]) teaches that the TD stretch ratio is 1.10 times or more and 1.50 times or less of the total draw ratio of MD, MD and TD biaxially. It is a process of stretching treatment. ([0067]) provides more details.With (Pg. 28, lines 729-730) teaching that this ratio allows for a film with suppressed dimensional change can be obtained in combination with other structural requirements.(Pg. 23, lines 920-924) teaches that the orientation of the film end in the oblique direction is controlled by controlling the residual amount of solvent in TD stretching, the residual stress in the oblique direction due to shrinkage caused in the annealing step after heat treatment is in the diagonal direction found to influence the difference in dimensional change rate. As such, the amount of TD stretching is understood to impact the ability to produce a film with suppressed dimensional change can be obtained, (Pg. 28, lines 729-730) and influence the difference in dimensional change rate, (Pg. 23, lines 920-924). Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, 	
The time for second heat treatment is not less than 200 seconds and less than 1,500 seconds.
Satoshi teaches the following:
(Pg. 16, lines 664-666) teaches that for the two-step extending/stretching in the MD, the extending/stretching time of each step is not specifically limited, it is about 5 second - about 5 minutes.
Regarding claim 7, 	
Wherein, in step (S2), the tension is 30 N/mm2 to 150 N/mm2.
Satoshi teaches the following:
(Pg. 23, lines 953-957) teaches that a tension of 10-50 N/m is preferable and, as for the film tension at the time of running. When the tension is lower than this range, the running property of the film is deteriorated, and when the tension is high, the thermal contraction rate in the running direction of the obtained film is increased, which is not preferable. As such, the tension is understood to impact on the running property of the film and the thermal contraction rate. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
B.) Claim(s) 1 & 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (KR-2015/0,001,662, hereinafter Satoshi) in view of Hitoshi et al. (JPH-05,169,526, hereinafter Hitoshi) in further view of of Wikipedia’s Article on Poisson’s Ratio (Poisson’s Ratio, hereinafter WAPR)Regarding claim 1 & 4-5, 	
A method of manufacturing a polyimide-based film in a roll-to-roll manner comprising: 
conducting first heat treatment (S1) on a polyimide-based film obtained as a gel state formed by being cast on a support 
while elongating the polyimide-based film at an elongation percentage of not less than 100% and less than 135% in a machine direction (MD) and 
shrinking the polyimide-based film at a shrinkage percentage of more than 75% and not more than 100% in a transverse direction (TD) (except in the case where the elongation percentage in the machine direction is equal to the shrinkage percentage in the transverse direction); and 
conducting second heat treatment (S2) on the first heat-treated polyimide-based film while further elongating the polyimide-based film in the machine direction (MD) at a tension not less than 30 N/mm2 and less than 160 N/mm2,
wherein a maximum heating temperature during the first heat treatment is 250°C to 330°C, and 
the second heat treatment is performed for 200 seconds or longer at a temperature within -10°C to +30°C of the maximum heating temperature reached during the first heat treatment.
Wherein, in step (S1) the shrinkage percentage in the traverse direction is 80 % to 100 %.
Wherein, in step (S1) the shrinkage percentage in the transverse direction is 80 % to 95 %.
Satoshi teaches the following:
 (Pg. 2, [0004]) teaches that the methods for manufacturing a flexible metal laminate used for layer FPC include a casting method in which polyamic acid, a precursor of polyimide, is cast and coated on a metal foil and imidized, and a metal layer directly on the polyimide film by sputtering and plating. , a lamination method in which a polyimide film and a metal foil are laminated via a thermoplastic polyimide. 
(Pg. 5, [4]) teaches that the polyimide film according to the above, is characterized in that it is formed by heat treatment at low tension in the machine transport direction (MD). (Pg. 15, lines 623-625) teaches that with respect to the two-step stretching in MD, the draw ratio (hereinafter also referred to as longitudinal stretch ratio) in the first step is not particularly limited, but is preferably 1.02 times or more and 1.3 times or less.(Eqn. 2) Provides the following formula:
Draw Ratio of First Step = (Stretching in First Stage) / (Total Draw Ratio).
As such, the draw ratio (hereinafter also referred to as longitudinal stretch ratio) for the MD is understood to impact the amount of stretching that transpires in the first stage. 
The amount of TD stretching is understood to impact the ability to produce a film with suppressed dimensional change can be obtained, (Pg. 28, lines 729-730) and influence the difference in dimensional change rate, (Pg. 23, lines 920-924). Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
4a.), 5a.) ([0057]) teaches that although the order of the said biaxial stretching process is not specifically limited, after stretching (longitudinal stretching) in the machine conveyance direction (MD), it is preferable to perform stretching (hereinafter also referred to as transverse stretching) in the width direction (TD).  In addition, the process of longitudinally stretching, then heat-treating, then transverse stretching, or longitudinally stretching and then performing transverse stretching in parallel with the heat treatment is uniform depending on the combination with other structural requirements. It is more preferable from the point which can suppress a dimensional change. ([0066]) teaches that MD stretching (hereinafter also referred to as longitudinal stretching) is a multistage stretching of three or more stages, and the TD stretching ratio is MD It may include a process of biaxial stretching treatment of MD and TD. ([0070]) teaches that the MD stretching takes place in three or more steps. Highlighting, (Pg. 21, line 925-926) teaches that in order to release the stress applied, it is necessary to heat process (anneal treatment) at a predetermined temperature. As such the implementation of multiple MD stretches and heat treatments is understood to be disclosed.Additionally, it should be noted that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).(Pg. 23, lines 953-957) teaches that a tension of 10-50 N/m is preferable and, as for the film tension at the time of running. When the tension is lower than this range, the running property of the film is deteriorated, and when the tension is high, the thermal contraction rate in the running direction of the obtained film is increased, which is not preferable. As such, the tension is understood to impact on the running property of the film and the thermal contraction rate. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
& f.) ([0061]) teaches that although the extending / stretching temperature in particular of MD is not limited, about 60-100 °C is preferable. ([0062]) teaches that although the extending/stretching is started at less than °C, there exists a possibility that a film may be hard and brittle, and extending/stretching may become difficult. Noting, that the range given for post heat treatment is from 80-500 °C. As such, the temperature implemented is understood to have an impact on the ability to extending/stretching. (Pg. 17, lines 699-701) teaches that the heating temperature of the first stage is higher than the heating temperature of the final stage, the solvent evaporates rapidly, the resulting film becomes brittle, and thus it is not practical. Highlighting, (Pg. 25, [0080]- [0083]) teaches that the glass transition temperature of a thermoplastic polyimide will not be specifically limited if it is the range of 150 °C - 350 °C, where the thermoplastic polyimide may cause thermal decomposition if the temperatures utilized are not optimized. As such the processing temperatures including the stretching temperatures for the various stretching stages is understood to impact the quality (degradation) of the film produced, including the film becoming hard and brittle at various points during processing. 
(Pg. 16, lines 664-666) teaches that for the two-step extending/stretching in the MD, the extending/stretching time of each step is not specifically limited, it is about 5 second - about 5 minutes. (Pg. 18, lines 734-736) teaches that for the extending/ stretching of TD is not specifically limited, it is about 5 second - about 10 minutes. (Pg. 16, lines 655-660) teaches that the stretching speed is understood to be given by Stretching Speed = Stretch % / Time (Pg. 23, lines 947-948) teaches that the time for which a film stays in a furnace becomes processing time, it comes to control by changing a running speed, and the processing time of 30 second - 5 minutes is preferableWith (Pg. 26, [0083]) teaching that the reaction can be initiated by heating or chemical means. Where the temperature is understood to influence the chemical reaction time, with a high temperature leading to increased productivity via reducing the reaction time, conversely, if the temperature is too low, the reaction time will be too long reducing productivity. As such, the time implemented at various stages including the stretching, annealing/heat treatment time, and reaction time all comprise and influence the overall productivity and time for each of the fabrication cycles. Accordingly, the time implemented has an impact on productivity and the length of the fabrication cycle. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding Claim 1, Satoshi teaches the entirety of claim 1, including conducting a first and second heat treatment, discussing the role of optimizing the TD and MD stretching that the film undergoes, and discussion on other operating parameters and their respective optimization. Satoshi is silent on details regarding the amount of the amount of shrinking the polyimide-based film experiences in the transverse direction (TD). Satoshi is silent on the degree of shrinking implemented. In analogous art for a thermoplastic polyimide biaxially stretched film having a specific structure has outstanding size stability and thermal resistance against solder by treating the film at a specified temperature with the concurrent process of shrinking it restrictively at a specific percentage, Hitoshi suggests details regarding the amount of shrinkage a film may undergo during stretching of the thermoplastic biaxially stretched film, and in this regard Hitoshi teaches the following:
, 4a.) & 5a.) ([0024]) teaches that a more preferred range is 10 to 15% for unidirectional limiting shrinkage and 6 to 14% for bidirectional limiting shrinkage. If the shrinkage limit is less than 5%, the relaxation of the tensile stress exerted by the heat shrinkage of the film itself during the heat treatment is insufficient, and the film may be wrinkled or torn, which is not preferable. As such, the amount of shrinkage is understood to impact the quality of the film (wrinkled / torn). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a biaxially stretched polymer film, the method including conducting a first and second heat treatment, discussing the role of optimizing the TD and MD stretching that the film undergoes, and discussion on other operating parameters and their respective optimization. By utilizing an optimized degree of shrinkage, as taught by Hitoshi. Highlighting, implementation of an optimized degree of shrinkage provides a means for influencing the quality of the film i.e. being wrinkled or torn, ([0024]).Alternately, and/or in addition, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

, Regarding Claim 1, Satoshi as modified teaches the entirety of claim 1 as detailed above. Satoshi is silent on the degree of shrinking implemented. Satoshi is silent on the degree of shrinking implemented. In analogous art for details regarding details about the amount of shrinkage a material undergoes when stretched, WAPR suggest details regarding optimizing the amount of stretching and shrinking a material undergoes, and in this regard WAPR teaches the following:
, c.), 4a.) & 5a.) (Origin) teaches that Poisson's ratio is a measure of the Poisson effect, the phenomenon in which a material tends to expand in directions perpendicular to the direction of compression. Conversely, if the material is stretched rather than compressed, it usually tends to contract in the directions transverse to the direction of stretching. It is a common observation when a rubber band is stretched, it becomes noticeably thinner. Again, the Poisson ratio will be the ratio of relative contraction to relative expansion and will have the same value as above. In certain rare cases, a material will actually shrink in the transverse direction when compressed (or expand when stretched) which will yield a negative value of the Poisson ratio.

    PNG
    media_image1.png
    182
    714
    media_image1.png
    Greyscale
As such, the amount of stretching, and/or shrinking is understood to impact the Poisson's ratio that a material experiences during processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing a biaxially stretched polymer film, the method including conducting a first and second heat treatment, discussing the role of optimizing the TD and MD stretching that the film undergoes, and discussion on other operating parameters and their respective optimization of Satoshi as modified.  By utilizing an optimized degree of stretching and/or shrinkage, as taught by WARP. Highlighting, implementation of an optimized degree of stretching and/or shrinkage provides a means for influencing the P Poisson's ratio that a material experiences during processing.Alternately, and/or in addition, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
	                                                              Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715